Case 3:20-cv-01244-BJD-JBT Document 11 Filed 01/22/21 Page 1 of 3 PageID 61




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

JOHNY R. VELASQUEZ,
and other similarly situated
individuals,

             Plaintiff,

v.                                                CASE NO. 3:20-cv-1244-J-39JBT

KARMAS FAR INC,

          Defendant.
_______________________________/

                                       ORDER

       THIS CAUSE is before the Court on the parties= Joint Motion for Entry of

Order Approving Settlement and Dismissing Case with Prejudice (AMotion@) (Doc.

10).    The Motion was referred to the undersigned for a report and

recommendation regarding an appropriate resolution. For the reasons set forth

herein, the Motion is due to be DENIED without prejudice.

       The Motion seeks approval of the parties= Settlement Agreement and Mutual

Release of Claims (AAgreement@) (Doc. 10-1). However, the Agreement, which

was filed on the public docket, contains a confidentiality provision. (See id. at 4.)

“[C]ourts routinely decline to approve settlement agreements in FLSA actions that

contain provisions that serve to prevent the spread of information about FLSA

actions to other workers . . . who [could] then use that information to vindicate their

own statutory rights.” Zapata v. Bedoya, Case No. 14-CV-4114 (SIL), 2016 WL
Case 3:20-cv-01244-BJD-JBT Document 11 Filed 01/22/21 Page 2 of 3 PageID 62




4991594, at *2 (E.D.N.Y. Sept. 13, 2016) (quotations omitted).               Thus, such

clauses are generally considered unreasonable and unenforceable in the context

of an FLSA case. See Dees v. Hydradry, Inc., 706 F. Supp. 2d 1227, 1243 (M.D.

Fla. 2010) (“The district court should reject as unreasonable a compromise that

contains a confidentiality provision, which is unenforceable and operates in

contravention of the FLSA.”); DeGraff v. SMA Behavioral Health Servs., Inc., 945

F. Supp. 2d 1324, 1330 (M.D. Fla. 2013) (“Provisions in a FLSA settlement

agreement that call for keeping the terms of the settlement confidential or

prohibiting disparaging remarks contravene FLSA policy and attempt to limit

Plaintiff=s rights under the First Amendment.”); Zapata, 2016 WL 4991594, at *2

(“[B]oth the non-solicitation provision and non-disparagement provision contained

in the Settlement Agreement are contrary to the policy concerns underlying the

FLSA.”). 1 Therefore, the confidentiality provision (¶ 9) in the Agreement should

be removed.

      Accordingly, it is ORDERED:

      1.     The Motion (Doc. 10) is DENIED without prejudice.



      1   Additionally, the filing of an FLSA settlement agreement on the public docket
generally renders any confidentiality provision unenforceable. See DeGraff, 945 F.
Supp. 2d at 1330 (A[T]he confidentiality provision [in the FLSA settlement agreement] is,
at least in part, unenforceable due to the public filing of the agreement.@). Moreover, for
the reasons stated above, and in accordance with Local Rule 1.09(a), sealing of the
Agreement is not an option.


                                            2
Case 3:20-cv-01244-BJD-JBT Document 11 Filed 01/22/21 Page 3 of 3 PageID 63




      2.     On or before February 12, 2021, the parties shall file a new motion

and a revised settlement agreement in accordance with this Order. 2

      DONE AND ORDERED in Jacksonville, Florida, on January 22, 2021.




Copies to:

Counsel of Record




      2 Alternatively, the parties may refile the Motion and Agreement in substantially the
same form. However, the undersigned is not likely to recommend approval absent
convincing reasons for inclusion of the subject provision.

                                            3
